Appeal from a decision of the Workers’ Compensation Board, filed May 27,1981. The board found claimant’s cerebrovascular infarction and resulting left hemiplegia causally related to a bee sting he incurred while preparing to install a bulk milk tank at the farm of a local customer. This determination was based upon the testimony of claimant and that of the customer’s herdsman who witnessed the incident, and upon the statements of four treating and examining physicians who concluded claimant’s injury was a consequence of the bee sting. That the carrier’s expert medical witness disputed this diagnosis is of inappreciable significance, for it is within the board’s province to resolve conflicts in medical opinions as well as to determine the weight, credibility and reasonableness to be accorded those opinions (Matter of Yannon v New York Tel. Co., 86 AD2d 241; Matter of Vaida v Vidard Dry Wall, 77 AD2d 721, mot for lv to app den 51 NY2d 709). Inasmuch as the board’s decision is in all respects supported by substantial evidence, an affirmance is appropriate. Decision affirmed, with costs to respondents filing briefs. Kane, J. P., Casey, Yesawich, Jr., Weiss and Levine, JJ., concur.